UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7030



BRETT C. KIMBERLIN,

                                                Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-1547-2)


Submitted:   January 5, 2001                 Decided:   January 17, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. George Maralan Kelley, III,
Gregory David Stefan, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Kimberlin v. Dewalt, No. CA-99-1547-2 (E.D. Va. July 12, 2000).*

In addition, we decline to consider the claims Kimberlin raises for

the first time on appeal.   See Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993) (holding that issues raised for first time on

appeal generally will not be considered absent exceptional circum-

stances of plain error or fundamental miscarriage of justice).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 11, 2000, the district court’s record shows that it was
entered on the docket sheet on July 12, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the judgment or order was entered on the docket sheet that we
take as the effective date of the district court’s decision.
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2